Citation Nr: 1045954	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  03-16 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral ankle disability.

2.  Entitlement to service connection for cystitis.

3.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Veteran represented by:	Hugh Cox, Esquire



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1979 to 
November 1988.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which, in pertinent part, denied 
the Veteran's claim for service connection for chronic cystitis; 
and denied her petition to reopen a claim for service connection 
for a bilateral ankle disability.

In addition, the Veteran appeals from a January 2006 rating 
decision that denied her claim for service connection for 
hypothyroidism.

A June 2007 Board decision, denied the Veteran's claim for 
service connection for cystitis, and decided 11 other issues on 
appeal.  In addition, the Board remanded the Veteran's claim for 
service connection for hypothyroidism, a left neck disability and 
a left shoulder disability, as well as the petition to reopen the 
claim for service connection for a bilateral ankle disability.

The Veteran provided testimony at an October 2008 Decision Review 
Officer (DRO) hearing in October 2008.  A hearing transcript has 
been associated with the claims file.

In June 2009, the RO granted service connection for left shoulder 
and neck disabilities.

In a December 2009 memorandum decision the Court of Appeals for 
Veterans Claims (Court) affirmed the Board's June 2007 decision, 
except as to the issue of entitlement to service connection for 
cystitis.  The Court vacated the Board's June 2007 decision as to 
that issue.

The Veteran's representative requested that the Board hold the 
record open for 90 days to allow additional evidence in support 
of her claims to be submitted in July 2010.  In September 2010, 
the Board advised the Veteran's representative that the record 
would remain open until early October 2010, and that if 
additional time was needed, he should submit a request for 
extension.  A request for a further extension of time has not 
been received.

The issues of entitlement to service connection for cystitis, 
hypothyroidism, and a bilateral ankle disability are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  In an unappealed April 1996 rating decision the RO denied the 
Veteran's claim for service connection for a bilateral ankle 
disability on the basis that the evidence did not establish that 
she had a chronic ankle disability, this claim had been 
previously considered in an April 1995 rating decision.

2.  Evidence received since the April 1996 rating decision 
denying service connection for a bilateral ankle disability is so 
significant that it must be considered in order to fairly decide 
the merits of the claim.



CONCLUSIONS OF LAW

1.  The April 1996 rating decision denying service connection for 
a bilateral ankle disability is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 3.105(a) (2010).

2.   Evidence received since the April 1996 rating decision 
denying service connection for a bilateral ankle disability is 
not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

In view of the Board's decision to reopen the claim for service 
connection for a bilateral ankle disability; no further 
assistance or notice is required to aid the Veteran in 
substantiating this aspect of her appeal.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post- service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim for disability or death benefits.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.")

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

Certain chronic disabilities such as arthritis are presumed to 
have been incurred in service if such manifested to a compensable 
degree within one year of separation from service.  This 
presumption applies to veterans who have served 90 days or more 
of active service during a war period or after December 31, 1946.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

New and Material Evidence Criteria

A finally adjudicated claim may be reopened if new and material 
evidence is received.  38 U.S.C.A. § 5108.

The request to reopen this claim was received prior to August 29, 
2001.  For applications to reopen a previously denied claim that 
are received prior to that date, material evidence means evidence 
that bears directly and substantially upon the specific matter 
under consideration, and which by itself, or in connection with 
evidence previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a) 
(2001); see 66 Fed. Reg. 45,620 (Aug. 29, 2001).

The Court of Appeals for the Federal Circuit has held that 
evidence may be considered new and material under the old 
38 C.F.R. § 3.156(a), if it contributes "to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and material.  
Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence 
has been presented to reopen a claim, the evidence for 
consideration is that which has been presented or secured since 
the last time the claim was finally disallowed on any basis, and 
not only since the last time it was disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Bilateral Ankle Disability Claim

The claim for service connection for a bilateral ankle disability 
was last denied in an April 1996 rating decision as the record 
was negative for evidence of a chronic bilateral ankle disability 
that was related to service.  The decision essentially noted that 
there was no evidence of a current disability.  This decision 
reconsidered an April 1995 rating decision.  A notice of 
disagreement was not received within one year of notification of 
this rating decision, thus rendering it "final" under 38 U.S.C.A. 
§ 7105(c). 

The evidence considered in the April 1996 rating decision 
includes the Veteran's service treatment records, an October 1994 
VA general medical examination, a May 1999 VA examination, VA 
treatment notes and various private treatment records.

A July 1979 service entrance examination was negative for any 
relevant abnormalities and the Veteran denied suffering from 
arthritis or swollen or painful joints in an accompanying Report 
of Medical History (RMH).

In January 1980 the Veteran reported that she sprained her left 
ankle.  Physical examination revealed full range of motion 
without pinpoint tenderness or discoloration.  Some swelling and 
pain to the lateral aspect of the left ankle was noted.  An 
assessment of a left ankle sprain was made.  A treatment note 
later in January 1980 reflects her continued complaints of left 
ankle pain after reinjuring it the previous day.  An assessment 
of an ankle sprain was made.  A third January 1980 service 
treatment note indicates that her left ankle sprain was 
"resolving."  Physical profiles were issued in January 1980 due 
to left and right ankle sprain.

A January 1980 X-ray of the right ankle noted marked soft tissue 
swelling over the lateral malleolus but was negative for a 
fracture.  Complaints of right ankle pain for the past week were 
noted in February 1980.  A right ankle sprain was assessed in 
March 1980.

In a December 1985 RMH the Veteran reported that she suffered 
from swollen or painful joints or arthritis, rheumatism or 
bursitis.  The examiner noted that this joint swelling as 
secondary "to trauma [in] 1976" and that it had resolved.

An October 1988 service discharge examination was negative for 
any relevant abnormalities.  In an accompanying RMH, the Veteran 
indicated that she had arthritis, rheumatism or bursitis.  The 
examiner elaborating that she suffered bursitis in the knees.

A July 1993 private urgent care note reflects the Veteran's 
complaints of soreness over the lateral aspect of the right ankle 
for the past two days.  Physical examination was negative for 
erythema or effusion.  An accompanying right ankle X-ray was 
negative for fractures or other abnormalities.  A diagnosis of a 
strained right ankle was made.

An October 1994 VA general medical examination reflected the 
Veteran's reports that she had fallen at work in July 1993, after 
her right ankle gave way.  She also reported that both of her 
ankles were weak, that they occasionally popped or cracked when 
she stood up or walked and that she sprained her ankles easily.  
Physical examination revealed normal range of motion and was 
negative for bone deformities, tenderness or muscle 
abnormalities.  An accompanying X-ray revealed no significant 
pathological findings in the ankles.  A diagnosis of bilateral 
ankle pain was made and the examiner opined that the X-rays 
showed no abnormalities.

Evidence received since the April 1996 rating decision includes 
VA treatment notes dated through July 2006 and various private 
treatment records.

A May 1999 VA orthopedic examination reflected the Veteran's 
reports that her ankle occasionally gave way but that it 
"basically [gave] her no trouble."  A diagnosis of a 
"recurrent injury to the ankles with no functional deficits" 
was made.

In a July 2002 statement, the Veteran reported that she had 
experienced pain in her left ankle but did not know the reason.  
This problem began during service and had continued to the 
present.

An October 2003 private podiatry treatment note reflects the 
Veteran's complaints of chronic ankle pain primarily upon initial 
ambulation.  She had treated these symptoms by purchasing devices 
to be worn inside her shoes which had not been effective.  
Physical examination revealed mild discomfort upon direct 
palpation to the ankles.  Deep tendon reflexes were symmetrical 
and intact in both the patellar and Achilles, bilaterally.  Range 
of motion of the ankle joint was from zero to 15 degrees in 
dorsiflexion and from 35 to 40 degrees in plantar flexion 
bilaterally.  Subtalar range of motion was without restriction to 
suggest coalition bilaterally.  Muscle strength was 5/5 for all 
three major muscle groups to include the posterior, anterior and 
peroneal group.  An assessment of rule-out degenerative joint 
disease of the bilateral ankles was made.  The provider noted 
that etiologies were discussed "in detail" with the Veteran, 
but these were not detailed in the treatment note. 

A November 2003 private podiatry treatment note indicates that 
the X-rays taken during the October 2003 treatment were negative 
for underlying osseous involvement.  The Veteran reported a 
recent episode of "going overall her right ankle at a ball 
game" and that her ankles were weak from an old injury sustained 
"years ago."  The provider recommended the use of an ankle 
brace for the next four weeks to support the weak ankle and 
reduce the size of a cyst she had on the lateral aspect of her 
tibia.

An April 2004 private nerve conduction study was normal for 
nerves and muscles tested.

The Veteran reported numbness in her right foot during private 
treatment in May 2004.  She had injured her back at work about 
two weeks prior to the appointment and was undergoing physical 
therapy.  The provider noted that she did have findings 
suggestive of pinched nerves at the fourth interspace, 
bilaterally; but that he was unable to account for her current 
right foot symptoms or whether the ultimate underlying root of 
the problem could be her back.

A February 2008 private treatment note reflects the Veteran's 
complaints of ongoing right ankle pain.  Physical examination 
revealed that deep tendon reflexes were intact bilaterally and 
symmetrically at both the patellar and Achilles.  Range of motion 
of the ankle and subtalar were within normal limits and were 
without restriction.  Muscle strength was 5/5 for all three 
muscle groups to include the posterior, anterior and peroneal 
groups.  X-rays taken in multiple views of her ankle showed no 
underlying evidence of degenerative joint disease.  A diagnosis 
of right ankle capsulitis of unknown etiology was made.  A bone 
scan was recommended.

A February 2008 private podiatry treatment summary noted that the 
Veteran suffered from chronic right ankle pain.

In a March 2008 statement, the Veteran indicated that she had 
been diagnosed as having arthritis across of the top of her right 
foot and around her right ankle.  This arthritis was the cause of 
her pain.

A March 2008 private treatment note indicates that a recent right 
ankle bone scan was suggestive of an underlying arthritic 
process.  Diagnoses of right ankle capsulitis/arthritis were 
made.

Complaints of right heel pain that lasted all day were noted in 
an October 2008 private treatment note.  Diagnoses of heel pain 
and plantar fasciitis were made.

The Veteran's claim for service connection for a bilateral ankle 
disability was denied in an April 1996 rating decision as the 
record was negative for evidence establishing a chronic bilateral 
ankle disability.

The evidence received since the April 1996 decision includes a 
bone scan indicating arthritic changes in the right ankle and a 
private treatment provider's suspicion that she had such changes 
in both ankles.  These findings are so significant that they must 
be considered in order to fairly decide the merits of the claim.  
As such this evidence is new and material, and the claim is 
reopened.



ORDER

New and material evidence having been received; the claim for 
service connection for a bilateral ankle disability is reopened.



REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

A veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  McLendon at 83.  The threshold for finding a 
link between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, at 83.

As detailed above, the Veteran has reported a continuity of ankle 
symptoms beginning in service and a recent bone scan was 
suggestive of arthritis in the right ankle.  An examination is 
needed to determine whether the Veteran has a current underlying 
disability of the left ankle and whether any current ankle 
disability is related to service.

The Veteran testified during her October 2008 DRO hearing that 
she was first diagnosed as having hypothyroidism in November 
2003, but that her symptoms occurred intermittently between 
service and her diagnosis.  She reported that she had lost weight 
and some of her hair had fallen out in service.  A VA examination 
is required to determine whether her diagnosed hypothyroidism is 
related to service.

The December 2009 CVAC Memorandum Decision determined that the 
Board relied on an inadequate VA examination when denying the 
Veteran's claim for service connection for cystitis in its June 
2007 decision.  Specifically, the January 2003 VA examiner failed 
to offer an opinion as to whether the Veteran's diagnosed 
cystitis was related to her service and whether her in-service 
diagnosis of cystitis constituted a chronic condition.  A new VA 
examination is required in light of these adjudicated 
deficiencies.

In December 2007, the Veteran completed an authorization to allow 
VA to obtain private treatment records from the Regional Diabetes 
and Endocrine Center.  She reported having received treatment for 
her hypothyroid condition at that facility.  The record does not 
show that these records were requested.  As these records have 
been properly identified and are relevant to the instant claim 
for service connection for hypothyroidism, they must be obtained.  
38 U.S.C.A. § 5103A.  The Board notes that treatment records from 
this provider dated between November 2003 and June 2005 are 
located in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take the necessary 
steps to obtain the Veteran's treatment 
records from the Regional Diabetes and 
Endocrine Center as identified in her 
December 2007 authorization.  Treatment 
records from this provider dated between 
November 2003 and June 2005 are currently 
located in the claims file.

The Veteran is advised that to obtain 
these records, it may be necessary for 
her to provide written authorization to 
VA and that she may submit these records 
herself.

All efforts to obtain these records should be 
documented in the claims file.  If these 
records are unavailable, this should be 
documented in the claims file and the Veteran 
and her representative should be advised. 

2.  Following completion of the above-
development, the RO/AMC should afford the 
Veteran a VA examination to determine whether 
any thyroid disorder, including 
hypothyroidism, is related to her service.  
The claims file must be made available to the 
examiner, and the examiner should indicate in 
the report or in an addendum that the file 
was reviewed.  All indicated diagnostic 
testing and diagnostic studies should be 
undertaken.

The examiner should provide an opinion as to 
whether any current thyroid disorder to 
include hypothyroidism is at least as likely 
as not (50 percent probability or more) the 
result of a disease or injury in service.  

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed report.  
If any requested opinion cannot be given, the 
examiner should state the reason(s) why.

The examiner is advised that the Veteran is 
competent to report injuries and symptoms, 
and that the Veteran's reports must be 
considered in formulating the requested 
opinion.  If her reports are discounted, the 
examiner should provide a reason for doing 
so.

3.  The RO/AMC should afford the Veteran a VA 
examination to determine whether she has a 
current left or right ankle disability and 
whether such disability is related to 
service.  The claims file must be made 
available to the examiner, and the examiner 
should indicate in the report or in an 
addendum that the file was reviewed.  All 
indicated diagnostic testing and diagnostic 
studies should be undertaken.

The examiner should note the reports of ankle 
sprains and treatment in service and the 
recent bone scan indicating arthritic changes 
in the right ankle.

The examiner should provide an opinion as to 
whether any ankle disability demonstrated 
since 1999, at least as likely as not had its 
onset in service, or is otherwise the result 
of a disease or injury during active service.  
The examiner should provide a rationale for 
this opinion that takes into account the 
Veteran's reports of a continuity of 
symptomatology.

The examiner is advised that the Veteran is 
competent to report injuries and symptoms, 
and that the Veteran's reports must be 
considered in formulating the requested 
opinion.  If her reports are discounted, the 
examiner should provide a reason for doing 
so.

If the requested opinion cannot be given 
without resort to speculation, the examiner 
should state the reasons why this is so, and 
whether there is any additional evidence that 
would permit the necessary opinion to be 
provided.

4.  The RO/AMC should afford the Veteran a VA 
examination to determine whether any 
currently diagnosed cystitis is related to 
her service.  The claims file must be made 
available to the examiner, and the examiner 
should indicate in the report or in an 
addendum that the file was reviewed.  All 
indicated diagnostic testing and diagnostic 
studies should be undertaken.

The examiner should provide an opinion as to 
whether any current cystitis is at least as 
likely as not (50 percent probability or 
more) the result of a disease or injury in 
service.  The examiner should note the 
Veteran's in-service diagnosis of cystitis in 
June 1982.

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed report.  
If any requested opinion cannot be given 
without resort to speculation, the examiner 
should state the reasons why this is so, and 
whether there is any additional evidence that 
would permit the necessary opinion to be 
provided.

The examiner is advised that the Veteran is 
competent to report injuries and symptoms, 
and that the Veteran's reports must be 
considered in formulating the requested 
opinion.  If her reports are discounted, the 
examiner should provide a reason for doing 
so.

5.  The RO/AMC should review the examination 
reports to ensure that it contains all 
information and opinions requested in this 
remand.

6.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


